       Case 5:21-cv-01727-EJD Document 21 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11

12   Attorneys for Defendant and Counterclaimant,
     RingCentral, Inc.
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   ZOOM VIDEO COMMUNICATIONS, INC.,               Case No. 5:21-cv-01727-EJD
17                Plaintiff,
18         v.                                       NOTICE OF APPEARANCE OF
                                                    COUNSEL
19   RINGCENTRAL, INC.,
20                Defendant.
21
     RINGCENTRAL, INC.,
22
                  Counterclaimant,
23
           v.
24
     ZOOM VIDEO COMMUNICATIONS, INC.
25
                  Counterdefendant.
26

27

28

                                                            NOTICE OF APPEARANCE OF COUNSEL
                                                                             5:21-CV-01727-EJD
        Case 5:21-cv-01727-EJD Document 21 Filed 03/16/21 Page 2 of 2



 1            TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

 2            PLEASE TAKE NOTICE that Nathan Shaffer of Orrick, Herrington & Sutcliffe LLP

 3    hereby appears on behalf of Defendant RingCentral, Inc. (“Defendant”) in the above-captioned

 4    matter.

 5            Defendant hereby requests that all notices, including electronic (“ECF”) notices, given or

 6    required to be given, and all papers filed or served or required to be served in the above-

 7    captioned matter, be provided to and served upon counsel for Defendant at the address and email

 8    set forth below:

 9                                   NATHAN SHAFFER
                                     nshaffer@orrick.com
10                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     The Orrick Building
11                                   405 Howard Street
                                     San Francisco, CA 94105-2669
12                                   Telephone: +1 415 773 5700
                                     Facsimile: +1 415 773 5759
13

14   Dated: March 16, 2021                              CLEMENT SETH ROBERTS
                                                        KAREN G. JOHNSON-MCKEWAN
15                                                      ROBERT L. URIARTE
                                                        NATHAN SHAFFER
16                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
17

18                                                      By: /s/ Nathan Shaffer
                                                                     NATHAN SHAFFER
19                                                       Attorneys for Defendant and Counterclaimant,
                                                                       RingCentral, Inc.
20

21

22

23

24

25

26

27

28

     4149-3818-3980                                                NOTICE OF APPEARANCE OF COUNSEL
                                                       2                            5:21-CV-01727-EJD
